Citation Nr: 0617899	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and a chiropractor


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In October 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In July 2005, the veteran entered a claim for benefits under 
38 U.S.C.A. § 1151.  This matter is referred to the RO for 
consideration. 


FINDINGS OF FACT

1.  There is no evidence of a back disorder during service or 
within the first post-service year, and the currently 
diagnosed back disorder is not related to service.  

2.  There is no evidence of a cardiovascular disorder during 
service or within the first post-service year, and currently 
diagnosed cardiovascular disorder is not related to service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, and arthritis cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A cardiovascular disorder was not incurred in or 
aggravated by service, and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and some disorders, including a heart disorder and arthritis, 
may be presumed to have been incurred in service if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

A Back Disorder

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection for this disorder, 
that is, he has a current back disorder.  The clinical 
evidence of a back disorder was not shown until many years 
following service, and there is no showing of arthritis to a 
compensable degree during the first post service year.  The 
record shows that in April 1969, the veteran was first 
treated by a private examiner for low back syndrome-possible 
arthritis of the spine.  Treatment for back pain is also 
shown on private records in the 1970's.  More recent records 
show findings of arthritis of the spine and degenerative disc 
disease between the L2 to S1 levels.  (See, VA outpatient 
treatment records dated in May 2005).  However, the veteran's 
claim must fail on the basis that the evidence does not 
support a conclusion that his current back disability is 
related to the injury that he describes as having occurred 
during service in Germany.  

The veteran reports he injured his back in service and 
underwent back surgery at a field hospital.  This is not 
documented in the record.  While some service medical records 
are noted to be unavailable due to a fire at the NPRC, the 
October 1950 pre-induction examination report is available, 
and shows that the spine had no significant abnormalities.  
Likewise, and more importantly, the service separation 
examination of September 1962 showed his spine to be normal, 
and it was noted that there were no scars.  

Although some medical records refer to a back injury (see, 
e.g., private record of June 2002), these references are 
based on history provided by the veteran.  These references 
are of little probative value because a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).   Thus, with respect to the 
third requirement to prevail on a claim of entitlement to 
service connection, the veteran fails in his claim.   The 
third requirement that there be competent medical opinion 
linking the disability at issue has clearly not been met.  On 
the contrary, the competent medical opinion of record 
dissociates the veteran's service as the etiology for 
incurrence or aggravation of a back disorder.  In May 2005, a 
VA examiner reviewed the veteran's records, examined the 
veteran and found that he had severe lumbar spondylosis with 
right lower extremity radiculopathy, probably secondary to 
spinal and or foraminal stenosis.  The examiner stated that 
he found no documentation in the record that the back 
disorder results from an injury in service, and added that, 
while the veteran's disorder may have started with an injury, 
there is nothing to document when the injury occurred.  The 
examiner noted that the veteran's description of events in 
service was compatible with a minor lifting injury causing 
underlying disc disease to first manifest symptoms, but added 
that it seems highly unlikely that he had more than minor 
back surgery in the field hospital, especially considering 
hospitalization of only three days in an era when 
postoperative hospitalizations were often protracted by 
today's standards.

The Board has also considered the veteran's own assertions, 
the statements of his wife and their testimony provided at 
his hearing before the undersigned on this issue.  The Board 
finds that such assertions are afforded no probative weight 
on the question of a nexus between current disability and 
injury during service in the absence of evidence that the 
veteran or his wife have the expertise to render opinions 
about medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  


The veteran has pointed out that he has a surgical scar on 
his back and this is documented in the file.  (See, VA 
outpatient treatment record of November 2002)  However, there 
is nothing in the record that shows when this surgery 
occurred.  Moreover, a scar is not noted at service 
separation in September 1962.  A chiropractor testified at 
the veteran's hearing concerning treatment of the veteran 
since 1977 and commented that the veteran could have had 
minor surgery on his back in service as a quick fix.  Such 
surgery, however, has not been documented.  Given the absence 
of a surgical scar on examination for separation from service 
- together with the absence of any reference to a back 
disability then -Board can only conclude that, whatever 
happened in Germany during service, it did not result in the 
veteran's current back disability.  Thus, service connection 
must be denied.  

A Heart Disorder

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection, that is, he has a 
current heart disorder.  The clinical evidence of 
cardiovascular disease was not shown until many years 
following service, and there is no showing of a heart 
disorder a compensable degree during the first post service 
year.  The record shows that in April 1979, the veteran was 
first treated after fundoscopic changes were noted to be 
suggestive of hypertension.  The finding was of elevated 
blood pressure reading.  More recent records show findings of 
elevated blood pressure readings, Grade-II-III Aortic 
Systolic murmur, significant valvular heart disease, 
cardiomegaly, bradycardia, and carotid occlusive disease.  
(See, e.g. private record dated in October 2001, and June 
2002, VA outpatient treatment of July 2004, and May 2005).  
However, he does not satisfy the other two requirements for 
prevailing on a claim for service connection.  

In this regard, there is no evidence of incurrence or 
aggravation of heart disease in service.  While some service 
medical records may be unavailable, the October 1950 pre-
induction examination report shows that the veteran's heart 
had no significant abnormalities and the blood pressure was 
138/68.  Likewise the service separation examination of 
September 1962 showed his heart to be normal and his blood 
pressure to be 122/72.  

Although the veteran has contended to the contrary, there is 
no competent and probative medical evidence of record which 
provides any relationship to service.  Rather, the record 
contains some notations of history provided by the veteran, 
such as a notation in a January 2004 VA outpatient treatment 
record that the veteran had bradycardia that had been 
diagnosed at discharge from military service.  Such notations 
are of little probative value because a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus with respect to the 
third requirement to prevail on a claim of entitlement to 
service connection, the veteran fails in his claim.  The 
third requirement that there be competent medical opinion 
linking the disability at issue has clearly not been met.  

As noted above, the statements and testimony of the veteran 
and his wife cannot provide competent medical evidence of a 
nexus between the current diagnoses and military service in 
the absence of evidence that the veteran or his wife have the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, service 
connection must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection for both issues on appeal in June 2001.  
He was also sent another letter in February 2004.  Both 
letters properly complied with the requirements noted above, 
and the June 2001 letter was timely sent, prior to the April 
2002 denial.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, 
been examined, and records have been obtained.  Efforts were 
made in June 2001, August 2001, November 2001, and March 2002 
to secure his service medical records; however, any such 
records that were at the NPRC would have been destroyed in a 
fire at that facility.  A specific effort to obtain field 
hospital records in 2004 was also unsuccessful, for the same 
reason.  In cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis was undertaken with 
the heightened obligation set forth in O'Hare.  The case law, 
however, does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for a back disorder is denied. 

Service connection for a heart disorder is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


